Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a claim drawn to a computer readable storage medium, under the broadest reasonable interpretation, typically covers forms of transitory, propagating signals per se.  Signals per se do not fall within one of the four statutory categories of invention and are therefore not eligible for patent protection.
The USPTO is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p.2
Note: This rejection may be obviated by amending the claim to read on a “non-transitory computer readable medium,” or other appropriate language.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 to 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Publication No. 20160054025, referred to as Hu1) in view of Hu (Foreign Patent ES 2545253 T3, referred to as Hu2).
Regarding claim 1, Hu1 teaches a constant air volume control method (abstract, paragraphs 0001 to 0008) comprising: acquiring a target air volume for a ventilation device (abstract, paragraph 0043); detecting a present rotational speed and a present torque of a motor of the ventilation device (paragraph 0008: recording the torque T and rotational speed n in the steady state, acquiring the adjustment coefficient V under the rotational speed n through a table look-up method,); (…omitted claim language…, see below) and calculating a present air volume corresponding to the present rotational speed and the present torque (paragraph 0008: and calculating an air volume Qc in the steady state according to the functional relation formula in step 1); and adjusting motor parameters of the ventilation device according to a difference between the present air volume and the target air volume (paragraph 0013: comparing the target air volume Qref with the calculated air volume Qc by the microprocessor control unit of the motor controller, and a) maintaining the rotational speed and allowing the motor to work in the steady state and recording the torque T when the target air volume Qref is equal or equivalent to the calculated air volume Qc; or b) increasing the rotational speed n through the motor controller when the target air volume Qref is greater than the calculated air volume Qc, or c) decreasing the rotational speed n through the microprocessor control unit of the motor controller when the target air volume Qref is smaller than the calculated air volume Qc).
However, Hu1 does not expressly teach selecting an air volume calculation formula corresponding to the target air volume according to a preset correspondence relation between air volumes and air volume calculation formulas.
Hu2 teaches selecting an air volume calculation formula corresponding to the target air volume according to a preset correspondence relation between air volumes and air volume calculation formulas (see translation, page 3 and 4) to provide a method to control the air volume output that can automatically adapt the wide range of static pressure (see translation, page 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Hu1 to include selecting an air volume calculation formula corresponding to the target air volume according to a preset correspondence relation between air volumes and air volume calculation formulas in view of Hu2 to provide a method to control the air volume output that can automatically adapt the wide range of static pressure.
In other words, Hu1 teaches most all of the limitations but does not expressly teach where the governing air volume calculation control equation is selected based on a preset volume of air. Hu2 teaches a similar invention that operates at different torque ranges and uses different equations based on the ranges to provide a method to control the air volume output that can automatically adapt the wide range of static pressure. Therefore, it would have been obvious for one of ordinary skill in the art to try and improve the invention of Hu1 to adapt to different torque ranges in view of Hu2 to control the air volume output that can automatically adapt the wide range of static pressure. 




Regarding claim 2, as applied to claim 1, the combined teachings teaches the invention as described above but do not expressly teach wherein selecting the air volume calculation formula and calculating the present air volume includes: calculating the present air volume corresponding to the present rotational speed and the present torque according to the air volume calculation formula

                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            ∑
                            
                            
                        
                        
                            
                                
                                    
                                        
                                            j
                                        
                                        
                                            k
                                            =
                                            0
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            ∑
                                            
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            m
                                                            =
                                                            0
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    C
                                                
                                                
                                                    k
                                                    m
                                                
                                            
                                        
                                    
                                    ×
                                    n
                                
                                
                                    k
                                    /
                                    p
                                
                            
                            ×
                            
                                
                                    T
                                
                                
                                    m
                                    /
                                    q
                                
                            
                        
                    
                
            
Wherein:
Qc represents a calculated present air volume,
n represents a rotational speed of the motor,
T represents a torque of the motor,
m = 0, 1, 2, …, i, k = 0, 1, 2, …, j, both i and j being positive integers,
p and q are certain positive integers,
at least one of k/p or m/q is a decimal, and
Ckm represents a constant corresponding to the target air volume. 

Hu2 further teaches wherein selecting the air volume calculation formula and calculating the present air volume (see translation, page 4, paragraph 8) includes: calculating the present air volume corresponding to the present rotational speed and the present torque according to the air volume calculation formula (see translation, page 4, paragraph 9)

                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            ∑
                            
                            
                        
                        
                            
                                
                                    
                                        
                                            j
                                        
                                        
                                            k
                                            =
                                            0
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            ∑
                                            
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            m
                                                            =
                                                            0
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    C
                                                
                                                
                                                    k
                                                    m
                                                
                                            
                                        
                                    
                                    ×
                                    n
                                
                                
                                    k
                                    /
                                    p
                                
                            
                            ×
                            
                                
                                    T
                                
                                
                                    m
                                    /
                                    q
                                
                            
                        
                    
                
            
Wherein:
Qc represents a calculated present air volume,
n represents a rotational speed of the motor,
T represents a torque of the motor,
m = 0, 1, 2, …, i, k = 0, 1, 2, …, j, both i and j being positive integers,
p and q are certain positive integers,
at least one of k/p or m/q is a decimal, and
Ckm represents a constant corresponding to the target air volume. 

(translation, page 4, paragraphs 13 and 14; page 5, paragraphs 1 to 7;
non-translated, page 4, lines 5 to 10:

                        
                            Q
                            1
                            =
                            
                                
                                    c
                                
                                
                                    0
                                
                            
                             
                            ×
                             
                            
                                
                                    
                                        T
                                         
                                        ×
                                        V
                                    
                                    
                                        
                                            
                                                T
                                            
                                            
                                                b
                                                a
                                                s
                                                e
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    c
                                
                                
                                    1
                                
                            
                            ×
                            n
                        
                     )

to provide a method to control the air volume output that can automatically adapt the wide range of static pressure (see translation, page 3).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the claim limitations as noted above in view of Hu2 to provide a method to control the air volume output that can automatically adapt the wide range of static pressure.
Regarding claim 3, as applied to claim 2, the combined teachings teach the invention as described above and further teach wherein the constant is obtained by curve fitting of original data of a correspondence relation among the air volume, the rotational speed of the motor, and the torque of the motor acquired in advance (Hu1: paragraph 0056 to 0057).
Regarding claim 4, as applied to claim 1, the combined teachings teach the invention as described but do not expressly teach wherein the correspondence relation between the air volumes and the air volume calculation formulas includes a correspondence relation between air volume intervals and the air volume calculation formulas.
Hu2 further teaches wherein the correspondence relation between the air volumes and the air volume calculation formulas includes a correspondence relation between air volume intervals and the air volume calculation formulas (see translation, page 3, paragraphs 8 to 10) to provide a method to control the air volume output that can automatically adapt the wide range of static pressure (see translation, page 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the correspondence relation between the air volumes and the air volume calculation formulas includes a correspondence relation between air volume intervals and the air volume calculation formulas in view of the further teachings of Hu2 to provide a method to control the air volume output that can automatically adapt the wide range of static pressure.
Regarding claim 5, as applied to claim 4, the combined teachings teach the invention as described but do not expressly teach wherein the air volume intervals are obtained by division according to one or more preset critical values.
Hu2 further teaches wherein the air volume intervals are obtained by division according to one or more preset critical values (see translation, page 1, abstract; page 3, paragraphs 8-10; page 5 paragraph 8: Tm is a critical torque of the low torque range and high torque range) to provide a method to control the air volume output that can automatically adapt the wide range of static pressure (see translation, page 3, paragraphs 4 to 6).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the air volume intervals are obtained by division according to one or more preset critical values in view of the further teachings of Hu2 to provide a method to control the air volume output that can automatically adapt the wide range of static pressure.
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach
wherein the air volume calculation formula includes:
                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            C
                        
                        
                            0
                        
                    
                    +
                    
                        
                            C
                        
                        
                            1
                        
                    
                     
                    ×
                    n
                     
                    +
                    
                        
                            C
                        
                        
                            2
                        
                    
                     
                    ×
                    n
                     
                    ×
                    T
                    +
                     
                    
                        
                            C
                        
                        
                            3
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            1
                            /
                            2
                        
                    
                    +
                     
                    
                        
                            C
                        
                        
                            4
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            2
                        
                    
                
            
wherein Qc represents a calculated present air volume, n represents a rotational speed of the motor, T represents a torque of the motor, and C0, C1, C2, C3, and C4 represent constants corresponding to the target air volume.

Hu2 further teaches:
wherein the air volume calculation formula includes:
                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            C
                        
                        
                            0
                        
                    
                    +
                    
                        
                            C
                        
                        
                            1
                        
                    
                     
                    ×
                    n
                     
                    +
                    
                        
                            C
                        
                        
                            2
                        
                    
                     
                    ×
                    n
                     
                    ×
                    T
                    +
                     
                    
                        
                            C
                        
                        
                            3
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            1
                            /
                            2
                        
                    
                    +
                     
                    
                        
                            C
                        
                        
                            4
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            2
                        
                    
                
            
wherein Qc represents a calculated present air volume, n represents a rotational speed of the motor, T represents a torque of the motor, and C0, C1, C2, C3, and C4 represent constants corresponding to the target air volume. 

(translation, page 4, paragraphs 13 and 14; page 5, paragraphs 1 to 7;
non-translated, page 4, lines 5 to 10:

                        
                            Q
                            1
                            =
                            
                                
                                    c
                                
                                
                                    0
                                
                            
                             
                            ×
                             
                            
                                
                                    
                                        T
                                         
                                        ×
                                        V
                                    
                                    
                                        
                                            
                                                T
                                            
                                            
                                                b
                                                a
                                                s
                                                e
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    c
                                
                                
                                    1
                                
                            
                            ×
                            n
                        
                     , understood fitting curve could result in all coefficients except C1 being equal to 0)

to provide a method to control the air volume output that can automatically adapt the wide range of static pressure (see translation, page 3, paragraphs 4 to 6).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the claim limitations as noted above in view of Hu2 to provide a method to control the air volume output that can automatically adapt the wide range of static pressure.
Regarding claim 7, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein adjusting the motor parameters of the ventilation device according to the difference between the present air volume and the target air volume includes: calculating a target rotational speed of the motor according to the target air volume, the present air volume, and the present rotational speed (Hu1: paragraphs 0008 to 0015).
Regarding claim 8, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein adjusting the motor parameters of the ventilation device according to the difference between the present air volume and the target air volume includes: calculating a first target rotational speed of the motor according to the target air volume, the present air volume, and the present rotational speed; and performing a first calculation according to the first target rotational speed to obtain a first air volume (Hu1: paragraphs 0008 to 0013) and performing a second calculation according to the first air volume, the target air volume, and the first target rotational speed to obtain a second target rotational speed, and repeating the first calculation and the second calculation until a calculated N-th air volume corresponding to an N-th target rotational speed is consistent with the target air volume (Hu1: paragraphs 0014 and 0015: 7) repeating step 5) and step 6) to adjust the rotational speed until the calculated air volume Qc is equal or equivalent to the target air volume Qref, and recording the torque T in the steady state after the motor falls on the steady state.)
Regarding claim 9, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein adjusting the motor parameters of the ventilation device according to the difference between the present air volume and the target air volume includes: (Hu1: paragraphs 0008 to 0015) determining the difference between the target air volume and the present air volume by comparison (paragraph 0013: 5) comparing the target air volume Qref with the calculated air volume Qc by the microprocessor control unit of the motor controller); and performing proportional control or proportional integral control according to the difference, to obtain a target torque of the motor corresponding to the target air volume (Hu1: paragraphs 0014 to 0015: 6) re-recording a steady torque after the motor falls on a new steady state under an increased or reduced rotational speed, re-searching the corresponding adjustment coefficient V by the motor controller through the table look-up method, and recalculating the air volume Qc in the new steady state; and [0015] 7) repeating step 5) and step 6) to adjust the rotational speed until the calculated air volume Qc is equal or equivalent to the target air volume Qref, and recording the torque T in the steady state after the motor falls on the steady state.). 
Regarding claim 10, as applied to claim 1, the combined teachings teach the invention as described above and further teach a computer readable storage medium (Hu1: table look-up method, paragraphs 0008 and 0009: in accordance with one embodiment of the invention, there is provided a method for controlling air volume provided by a motor, the method comprising: 1) testing a relationship between air volume and torque of a motor system under different constant rotational speed values, and establishing a functional relation formula Q=F (T, n, V) for calculating the air volume, Q representing the air volume, T representing the torque, n representing the rotational speed, V representing an adjustment coefficient, and each rotational speed section having a corresponding adjustment coefficient which is input to a microprocessor control unit of a motor controller) storing a computer program that, when being executed by a processor (Hu1: microprocessor control unit, abstract), cause the processor to perform the method according to claim 1 (Hu1: paragraph 0044).
Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Publication No. 20160054025, referred to as Hu1) in view of Hu (Foreign Patent ES 2545253 T3, referred to as Hu2).
Regarding claim 11, Hu1 teaches a ventilation device comprising (paragraph 0042): a memory storing a computer program (paragraph 0044: microprocessor control unit, abstract); and a processor configured to execute the computer program (abstract) to: acquire a target air volume (paragraph 0010); detect a present rotational speed and a present torque of a motor of the ventilation device (paragraph 0012); (omitted limitation language, see below), and calculating a present air volume corresponding to the present rotational speed and the present torque (paragraph 0012); and adjust motor parameters of the ventilation device according to a difference between the present air volume and the target air volume (paragraphs 0013 to 0015).
However, Hu1 does not expressly teach select an air volume calculation formula corresponding to the target air volume according to a preset correspondence relation between air volumes and air volume calculation formulas.
Hu2 teaches select an air volume calculation formula corresponding to the target air volume according to a preset correspondence relation between air volumes and air volume calculation formulas (see translation, page 3 and 4) to provide a method to control the air volume output that can automatically adapt the wide range of static pressure (see translation, page 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Hu1 to include select an air volume calculation formula corresponding to the target air volume according to a preset correspondence relation between air volumes and air volume calculation formulas in view of Hu2 to provide a method to control the air volume output that can automatically adapt the wide range of static pressure.
In other words, Hu1 teaches most all of the limitations but does not expressly teach where the governing air volume calculation control equation is selected based on a preset volume of air. Hu2 teaches a similar invention that operates at different torque ranges and uses different equations based on the ranges to provide a method to control the air volume output that can automatically adapt the wide range of static pressure. Therefore, it would have been obvious for one of ordinary skill in the art to try and improve the invention of Hu1 to adapt to different torque ranges in view of Hu2 to control the air volume output that can automatically adapt the wide range of static pressure. 
Regarding claim 12, as applied to claim 11, the combined teachings teach the invention as described above but do not expressly teach 
wherein the processor is further configured to execute the computer program to: calculate the present air volume corresponding to the present rotational speed and the present torque according to the air volume calculation formula 

                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            ∑
                            
                            
                        
                        
                            
                                
                                    
                                        
                                            j
                                        
                                        
                                            k
                                            =
                                            0
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            ∑
                                            
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            m
                                                            =
                                                            0
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    C
                                                
                                                
                                                    k
                                                    m
                                                
                                            
                                        
                                    
                                    ×
                                    n
                                
                                
                                    k
                                    /
                                    p
                                
                            
                            ×
                            
                                
                                    T
                                
                                
                                    m
                                    /
                                    q
                                
                            
                        
                    
                
            
Wherein:
Qc represents a calculated present air volume, 
n represents a rotational speed of the motor, 
T represents a torque of the motor,
m = 0, 1, 2, …, i, k = 0, 1, 2, …, j, both I and j being positive integers,
p and q are certain positive integers, 
at least one of k/p or m/q is a decimal, and 
Ckm represents a constant corresponding to the target air volume.

Hu2 further teaches wherein the processor is further configured to execute the computer program to: calculate the present air volume corresponding to the present rotational speed and the present torque according to the air volume calculation formula (see translation, page 4, paragraphs 8 and 9)

                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            ∑
                            
                            
                        
                        
                            
                                
                                    
                                        
                                            j
                                        
                                        
                                            k
                                            =
                                            0
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            ∑
                                            
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            i
                                                        
                                                        
                                                            m
                                                            =
                                                            0
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    C
                                                
                                                
                                                    k
                                                    m
                                                
                                            
                                        
                                    
                                    ×
                                    n
                                
                                
                                    k
                                    /
                                    p
                                
                            
                            ×
                            
                                
                                    T
                                
                                
                                    m
                                    /
                                    q
                                
                            
                        
                    
                
            
Wherein:
Qc represents a calculated present air volume, 
n represents a rotational speed of the motor, 
T represents a torque of the motor,
m = 0, 1, 2, …, i, k = 0, 1, 2, …, j, both I and j being positive integers,
p and q are certain positive integers, 
at least one of k/p or m/q is a decimal, and 
Ckm represents a constant corresponding to the target air volume.

(translation, page 4, paragraphs 13 and 14; page 5, paragraphs 1 to 7;
non-translated, page 4, lines 5 to 10:

                        
                            Q
                            1
                            =
                            
                                
                                    c
                                
                                
                                    0
                                
                            
                             
                            ×
                             
                            
                                
                                    
                                        T
                                         
                                        ×
                                        V
                                    
                                    
                                        
                                            
                                                T
                                            
                                            
                                                b
                                                a
                                                s
                                                e
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    c
                                
                                
                                    1
                                
                            
                            ×
                            n
                        
                     )
to provide a method to control the air volume output that can automatically adapt the wide range of static pressure (see translation, page 3).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the claim limitations as noted above in view of Hu2 to provide a method to control the air volume output that can automatically adapt the wide range of static pressure.
Regarding claim 13, as applied to claim 12, the combined teachings teach the invention as described above and further teach wherein the constant is obtained by curve fitting of original data of a correspondence relation among the air volume, the rotational speed of the motor, and the torque of the motor acquired in advance (Hu1: paragraph 0056 to 0057).
Regarding claim 14, as applied to claim 11, the combined teachings teach the invention as described but do not expressly teach wherein the correspondence relation between the air volumes and the air volume calculation formulas includes a correspondence relation between air volume intervals and the air volume calculation formulas.
Hu2 further teaches wherein the correspondence relation between the air volumes and the air volume calculation formulas includes a correspondence relation between air volume intervals and the air volume calculation formulas (see translation, page 3, paragraphs 8 to 10) to provide a method to control the air volume output that can automatically adapt the wide range of static pressure (see translation, page 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the correspondence relation between the air volumes and the air volume calculation formulas includes a correspondence relation between air volume intervals and the air volume calculation formulas in view of the further teachings of Hu2 to provide a method to control the air volume output that can automatically adapt the wide range of static pressure.
Regarding claim 15, as applied to claim 14, the combined teachings teach the invention as described but do not expressly teach wherein the air volume intervals are obtained by division according to one or more preset critical values.
Hu2 further teaches wherein the air volume intervals are obtained by division according to one or more preset critical values (see translation, page 1, abstract; page 3, paragraphs 8-10; page 5 paragraph 8: Tm is a critical torque of the low torque range and high torque range) to provide a method to control the air volume output that can automatically adapt the wide range of static pressure (see translation, page 3, paragraphs 4 to 6).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the air volume intervals are obtained by division according to one or more preset critical values in view of the further teachings of Hu2 to provide a method to control the air volume output that can automatically adapt the wide range of static pressure.
Regarding claim 16, as applied to claim 11, the combined teachings teach the invention as described above but do not expressly teach
wherein the air volume calculation formula includes:
                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            C
                        
                        
                            0
                        
                    
                    +
                    
                        
                            C
                        
                        
                            1
                        
                    
                     
                    ×
                    n
                     
                    +
                    
                        
                            C
                        
                        
                            2
                        
                    
                     
                    ×
                    n
                     
                    ×
                    T
                    +
                     
                    
                        
                            C
                        
                        
                            3
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            1
                            /
                            2
                        
                    
                    +
                     
                    
                        
                            C
                        
                        
                            4
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            2
                        
                    
                
            
wherein Qc represents a calculated present air volume, n represents a rotational speed of the motor, T represents a torque of the motor, and C0, C1, C2, C3, and C4 represent constants corresponding to the target air volume.

Hu2 further teaches:
wherein the air volume calculation formula includes:
                
                    
                        
                            Q
                        
                        
                            c
                        
                    
                    =
                    
                        
                            C
                        
                        
                            0
                        
                    
                    +
                    
                        
                            C
                        
                        
                            1
                        
                    
                     
                    ×
                    n
                     
                    +
                    
                        
                            C
                        
                        
                            2
                        
                    
                     
                    ×
                    n
                     
                    ×
                    T
                    +
                     
                    
                        
                            C
                        
                        
                            3
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            1
                            /
                            2
                        
                    
                    +
                     
                    
                        
                            C
                        
                        
                            4
                        
                    
                     
                    ×
                    
                        
                            T
                        
                        
                            2
                        
                    
                
            
wherein Qc represents a calculated present air volume, n represents a rotational speed of the motor, T represents a torque of the motor, and C0, C1, C2, C3, and C4 represent constants corresponding to the target air volume. 

(translation, page 4, paragraphs 13 and 14; page 5, paragraphs 1 to 7;
non-translated, page 4, lines 5 to 10:

                        
                            Q
                            1
                            =
                            
                                
                                    c
                                
                                
                                    0
                                
                            
                             
                            ×
                             
                            
                                
                                    
                                        T
                                         
                                        ×
                                        V
                                    
                                    
                                        
                                            
                                                T
                                            
                                            
                                                b
                                                a
                                                s
                                                e
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    c
                                
                                
                                    1
                                
                            
                            ×
                            n
                        
                     , understood fitting curve could result in all coefficients except C1 being equal to 0)

to provide a method to control the air volume output that can automatically adapt the wide range of static pressure (see translation, page 3, paragraphs 4 to 6).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the claim limitations as noted above in view of Hu2 to provide a method to control the air volume output that can automatically adapt the wide range of static pressure.
Regarding claim 17, as applied to claim 11, the combined teachings teach the invention as described above and further teach wherein the processor is further configured to execute the computer program to: calculate a target rotational speed of the motor according to the target air volume, the present air volume, and the present rotational speed (Hu1: paragraphs 0008 to 0015).
Regarding claim 18, as applied to claim 11, the combined teachings teach the invention as described above and further teach wherein the processor is further configured to execute the computer program to: calculate a first target rotational speed of the motor according to the target air volume, the present air volume, and the present rotational speed; and perform a first calculation according to the first target rotational speed to obtain a first air volume (Hu1: paragraphs 0008 to 0013) and perform a second calculation according to the first air volume, the target air volume, and the first target rotational speed to obtain a second target rotational speed, and repeat the first calculation and the second calculation until a calculated N-th air volume corresponding to an N- th target rotational speed is consistent with the target air volume (Hu1: paragraphs 0014 and 0015: 7) repeating step 5) and step 6) to adjust the rotational speed until the calculated air volume Qc is equal or equivalent to the target air volume Qref, and recording the torque T in the steady state after the motor falls on the steady state.).
Regarding claim 19, as applied to claim 11, the combined teachings teach the invention as described above and further teach wherein the processor is further configured to execute the computer program to (Hu1: paragraphs 0008 to 0015): determine the difference between the target air volume and the present air volume by comparison (paragraph 0013: 5) comparing the target air volume Qref with the calculated air volume Qc by the microprocessor control unit of the motor controller); and performing proportional control or proportional integral control according to the difference, to obtain a target torque of the motor corresponding to the target air volume (Hu1: paragraphs 0014 to 0015: 6) re-recording a steady torque after the motor falls on a new steady state under an increased or reduced rotational speed, re-searching the corresponding adjustment coefficient V by the motor controller through the table look-up method, and recalculating the air volume Qc in the new steady state; and [0015] 7) repeating step 5) and step 6) to adjust the rotational speed until the calculated air volume Qc is equal or equivalent to the target air volume Qref, and recording the torque T in the steady state after the motor falls on the steady state.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu (Foreign Patent CN 105135608 A) teaches a constant air quantity controlling method of electrical machine and air conditioner fan.
Patel (US Publication No. 20180004171) teaches an HVAC system using model predictive control with distributed low-level airside optimization and airside power consumption model.
Salsbury (US Publication No. 20180252422) teaches a control system with maximum time constant estimation.
Hu (Foreign Patent WO2015106385A1) teaches a constant air volume control method applied to ECM in HVAC system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762